Citation Nr: 1024710	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 
1967.  He had service in Vietnam from February 1, 1966, to 
January 1, 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and September 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, in which it was determined that 
new and material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection for 
PTSD.  

The Veteran testified at an RO hearing in May 2000.  The 
transcript from this hearing is of record.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board issued a decision in December 1998, in which it 
declined to reopen a previously denied claim of service 
connection for PTSD because evidence had not been received which 
identified a verifiable stressor event, or which provided a nexus 
between PTSD and a verified stressor event.

2.  Evidence submitted since the last final denial of the 
Veteran's claim includes reports of additional stressors not 
previously considered and a diagnosis of PTSD linked to a 
potentially verifiable stressor event - elements of the claim 
that were not established at the time of the prior denial.


CONCLUSION OF LAW

Evidence received since the December 1998 Board decision is new 
and material, and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009; 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009). 

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) 
has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Because the Board is reopening the PTSD claim, there 
is need for further assistance or notice on the aspect of the 
appeal.  

This case was remanded by the Board in January 2008 for 
additional development.  The RO was instructed to: provide the 
Veteran with additional VCAA notice regarding his reopened claim 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); request 
detailed information from the Veteran regarding his claimed 
stressor events; contact the 
U. S. Army & Joint Services Records Research Center (JSRRC) and 
any other appropriate agency for stressor verification and unit 
histories; and obtain current VA medical records.  The remand 
directives have been accomplished.

A review of the claims file shows that the Veteran first applied 
for service connection for an acquired psychiatric disorder in 
1977.  In a December 1977 rating decision, the RO denied service 
connection for an acquired psychiatric disorder, to include PTSD.  
The Veteran did not appeal this decision and it became final.  38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2009).

The Veteran attempted to reopen his claim of service connection 
for PTSD in 1985.  A rating decision issued in November 1985 
denied the claim on the merits.  The Veteran appealed this 
decision.  A Board decision issued in January 1989 confirmed the 
denial.  Board decisions are final when issued.  38 C.F.R. 
§ 20.1100 (2009).

The Veteran attempted to reopen his claim for PTSD in December 
1989.  In a rating decision issued in March 1990, the RO reopened 
the claim, and denied service connection for an acquired 
psychiatric disorder on the merits.  The Veteran appealed this 
decision.  The appeal was remanded by the Board for additional 
development, by way of decisions dated in January 1992 and 
December 1993.  In July 1995, the Board confirmed the RO's 
decision and denied the claim on the merits.  

The Veteran attempted to reopen his claim for service connection 
for PTSD in July 1995.  In an October 1995 rating decision, the 
RO reopened the claim and denied service connection on the 
merits.  The Veteran appealed the decision.  Additional rating 
decisions issued in February 1997 and April 1998 confirmed the 
denial.  In December 1998, the Board determined that new and 
material evidence had not been received and declined to reopen 
the claim, pursuant to Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board noted, in pertinent part, that the evidence did not show 
that the Veteran's PTSD was related to any verifiable incident 
that had occurred during his active service.  

At the time of the December 1998 Board decision, the evidence 
consisted of the Veteran's DD 214; private treatment records from 
the Vet Center dated from July 1985 to December 1985; VA 
treatment records dated between September 1985 and June 1996; 
statements from the Veteran dated in January 1990 and February 
1990, in which he described his service stressors; transcript of 
testimony given at an August 1990 RO hearing; an Informal Hearing 
Presentation (IHP) dated in November 1991; reports of VA 
examinations conducted in April 1988 and March 1992; results from 
a stressor verification search conducted in April 1993 by the 
United States Army & Joint Services Environmental Support Group 
(ESG); a report of a March 1994 VA examination; clinical notes 
from psychological evaluations conducted in August 1994 and June 
1995; and a transcript of testimony provided at a June 1997 RO 
hearing.

The Veteran's DD 214 showed that the Veteran's MOS was supply 
man, and that he had not received any awards or medals indicative 
of combat.  The cumulative VA and Vet Center treatment records 
included diagnoses and treatment of various psychiatric 
conditions beginning in the late 1970s; including, schizophrenia, 
PTSD, and anxiety. 

In the Veteran's January and February 1990 stressor statements to 
VA, he indicated that two of his friends were killed in Vietnam, 
and that he had been subjected to sniper attacks.  The August 
1990 hearing transcript shows the Veteran stated that he had been 
robbed by Vietnamese men and had shot at them with a pistol.  He 
reported that one friend overdosed while in Vietnam, but 
survived.  He stated that two other friends were killed after he 
left Vietnam.  He also reported being robbed in Vietnam two or 
three times.  The 1991 IHP included reference to alleged service 
stressors that included sniper attacks, witnessing atrocities on 
the civilian population, and suffering physical combat wounds in 
the form of burns on the Veteran's back and legs.

The April 1988 VA examination report revealed that the Veteran 
was not found to a confirmed PTSD diagnosis.  The March 1992 
examination report included various stressor events as reported 
by the Veteran.  Notably, the Veteran stated that he was trying 
to find his girlfriend when he got lost and was almost killed by 
Vietcong.  He reported that he choked one of the Vietcong to 
death.  He also described an incident in which he was robbed at 
gunpoint.  He further stated that a friend named Goldberg took an 
overdose of morphine while on guard duty, but he lived.  The 
diagnosis included PTSD.  

In correspondence sent in April 1993, ESG verified that the 
Veteran's two friends had in fact been killed; however, their 
deaths occurred subsequent to the Veteran's period of service.  
ESG was unable to verify the other alleged stressors.

The March 1994 VA examination report shows the Veteran reported 
his stressors included being attacked by the enemy in Bonku in 
1966 and catching a sexual disease.  PTSD was not diagnosed.

Clinical notes from the psychological evaluation in August 1994 
showed that the Veteran reported significant exposure to combat 
in Vietnam.  He reported that he was assigned to an artillery 
unit and was stationed at a forward observation post.  He 
reported receiving incoming hostile fire, and encountering mines 
and booby traps.  He stated that he received sniper and sapper 
fire, was ambushed and attacked, engaged the enemy in a 
firefight, saw Americans and other troops killed and wounded and 
sat with someone dying from battle wounds.  He described a 
particularly traumatic incident when he lost contact with a close 
friend during a battle.  He was forced to leave Vietnam without 
knowing whether his friend was alive or dead.  He also stated 
that on one occasion he was suddenly attacked and almost killed 
by three Viet Cong.

At the Veteran's June 1997 hearing, he stated that he was in the 
"infantry supply" on temporary duty with the 1st Infantry 
Division.  He reported that he had been stationed at Ton Son 
Nhut, Bien Hoa, and Saigon.  He related that on one occasion a 
civilian driver of a jeepney he was in was killed in an attack by 
the Viet Cong.  He stated that he strangled one of the Viet Cong 
during his escape, and that he was bitten during the struggle.  
He reported that at the time he was on morphine and was absent 
without leave (AWOL).  He stated that he was confined in Long 
Binh jail for several months for AWOL.  He also learned, through 
letters from his mother, that two hometown friends were killed in 
Vietnam.  He stated that a radio operator he knew, named Washway 
was also killed, but he did not witness this event.  The Veteran 
also testified that a hotel was bombed in Saigon while he was 
there.

The Veteran attempted to reopen his claim in February 1999.  As 
indicated, the claim was last denied by way of a December 1998 
Board decision.  Board decisions are final when issued.  
38 C.F.R. § 20.1100 (2009).  Final decisions will be reopened on 
receipt of new and material evidence.  38 U.S.C.A. § 5108.  
Hence, new and material evidence is needed before the claim may 
be reopened and considered on the merits.  

"New evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the credibility 
of the newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

As noted above, the last and final December 1998 Board decision 
was based on the fact that the evidence did not show that the 
Veteran's current PTSD was related to a verifiable incident which 
had occurred during his active service.  Thus, the evidence 
submitted after this decision RO decision must relate to this 
fact.   

The evidence added to the record since the December 1998 Board 
decision consists of various statements from the Veteran 
describing his stressor events; VA outpatient treatment records 
dated between November 1998 and January 2010; an opinion from Dr. 
S. dated in February 1999; a transcript from a May 2000 RO 
hearing; various medical opinions from Dr. F. S., dated in 
December 2000, October 2002, August 2003, February 2007 and 
January 2009; two news articles; a May 2001 buddy statement from 
D.D; and results from a JSRRC stressor verification search 
conducted in December 2009.

The February 1999 VA medical record contained the Veteran's 
reported stressor of having witnessed a truck in his convoy blow 
up directly in front of him resulting in casualties, during a 
daily transportation run from Lon Binh to Ben Hoa.  The remaining 
cumulative VA outpatient treatment records submitted show 
treatment for various psychiatric conditions, including PTSD.  In 
the February 1999 correspondence from Dr. S., it was indicated 
that the Veteran was being treated for PTSD due to his claimed 
combat experiences.

The May 2000 RO hearing transcript showed the Veteran reported 
that his stressors including his camp sustaining a two-day mortar 
attack with several casualties on July 8, 1966; killing a VC with 
his bare hands; and being sent to Long Bihn prison for 5-6 
months.  In his February 2001 statement, the Veteran noted that 
he had seen more than one monk burn himself up and that he had to 
carry an illegal weapon in Saigon because he feared for his life.  
He attached a copy of news article which noted that a Buddhist 
monk set himself afire in June 1963 to protest the South 
Vietnamese government, and the U.S. embassy in Saigon was bombed 
in 1967.

The May 2001 buddy statement from D. D. described the Veteran's 
mental condition and his current difficulties.  In a May 2001 
statement, the Veteran appeared to identify a stressful event in 
which he was physically attacked by four Caucasian Americans in 
1966, while he was stationed in Saigon.  In other written 
statements, the Veteran reported stressor events were being shot 
at by the Vietnam police while running away from them and fear of 
living in a Saigon hotel.  In December 2009 correspondence, JSRRC 
indicated that it could not confirm the Veteran's reported 
stressor that a vehicle in his attachment had been blown up due 
to a land mine.

The various letters of correspondence from Dr. F. S. reflect that 
the Veteran has been diagnosed and treated for PTSD and 
schizophrenia, and that he first showed evidence of these 
conditions in service.  In August 2003 correspondence, Dr. F. S. 
identified several stressors as reported to him by the Veteran.  
In this respect, the Veteran reported that while in Saigon he 
found a dead Vietnamese woman in the dock area in March 1966; he 
witnessed the bombing of a hotel on Lelai Street, in March or 
April 1966 and saw numerous fatalities and burning bodies; 
witnessed a restaurant bombing near Tulor Street, in late March 
1966; and saw a Vietnamese monk burn himself to death in protest.  
Dr. F. S. indicated that the hotel explosion was particularly 
traumatizing to the Veteran and as a result he began experiencing 
both PTSD and psychotic symptoms in service and these symptoms 
have continued to the present day.

After reviewing the claims file, the Board notes that many of the 
Veteran's statements regarding his service stressors are 
cumulative and redundant of those previously considered by the RO 
and the Board.  However, he has submitted details of new 
stressors which were not previously considered by VA such as 
being physically attacked by Caucasian Americans because of his 
race and witnessing a restaurant bombing in Saigon.  In addition, 
while the Veteran previously reported the stressful events of 
mortar attacks on his camp and the hotel bombing, in his recent 
submissions he has provided new and additional details of those 
events, such that they appear to now be capable of verification.  
For instance, he has provided a specific date on which the mortar 
attack is to have occurred, which is July 8, 1966; and he has 
indicated that the hotel bombed was located on Lelai Street in 
Saigon, and occurred in March or April 1966.  He also indicates 
that he saw numerous fatalities and burning bodies.  

The Board has found information from various internet resources 
which indicate that the Victoria hotel, a bachelor quarters for 
U.S. officers located on Lelai Street in Saigon, was bombed on 
April 1, 1966.  The bombing is said to have resulted in three 
American military police deaths, three civilian deaths, and 67 
wounded.  In addition, the Board must presume the credibility of 
the Veteran's report that he was an eyewitness to this event, for 
the sole purpose of determining whether the claim of entitlement 
to service connection for PTSD should be reopened.  This evidence 
was not previously considered by the RO and pertains to essential 
element of the claim that was found missing in the prior denial- 
a verifiable stressor.

The new evidence added to the record also includes a medical 
opinion from Dr. F. S. which appears to relate a diagnosis of 
PTSD to a verifiable stressor- the hotel bombing in 1966.  This 
evidence was not previously considered by the RO and pertains to 
essential element of the claim that was found missing in the 
prior denial; hence, it is both new and material.  The evidence 
suggests the Veteran may have a psychiatric disability that is 
related to a stressful event which he suffered while on active 
duty.  Therefore, the claim is reopened.  Kent v. Nicholson; 38 
C.F.R. § 3.156(a).

ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for PTSD is reopened.  To this 
extent, the appeal is granted.


REMAND

The Board finds that there is a further duty to assist the 
Veteran in developing evidence as it relates to reopening the 
previously denied claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
Moreover, although the issue on appeal has been characterized as 
entitlement to service connection for PTSD, the Veteran is deemed 
to be claiming entitlement to service connection for psychiatric 
symptomatology regardless of the diagnosis.  Hence, his claim 
encompasses entitlement to service connection for a psychiatric 
disability, regardless of the diagnosis.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

According to the Veteran's DD 214, the Veteran's military 
occupational specialty (MOS) was 76A10, supply man.  His last 
unit of assignment was the 4th Transportation Command, U.S. Army, 
Republic of Vietnam.

As indicated, the Veteran has identified new stressors and has 
provided additional information about at least two previously 
reported stressors.  For instance, he has reported that his unit 
came under a mortar attack on July 8, 1966, and that this attack 
lasted two days with many casualties.  He also reported that he 
personally witnessed a hotel bombing in Saigon on Lelai Street, 
in either March or April 1966.  He indicates that he saw numerous 
fatalities and burning bodies.  These additional stressors may be 
capable of verification, despite the fact that the Veteran has 
not provided the name any servicemen killed.  The Board has found 
information from various internet resources which indicate that 
the Victoria hotel, a bachelor quarters for U.S. officers located 
on Lelai Street in Saigon, was bombed on April 1, 1966.  The 
bombing is said to have resulted in three American military 
police deaths, three civilian deaths, and 67 wounded.  On remand, 
the RO should contact the U. S. Army & Joint Services Records 
Research Center (JSRRC), and any other appropriate agency for 
verification of the stressors involving the hotel bombing, and 
the mortar attack on July 8, 1966.  The Board notes that in this 
case verification would need to include not only the occurrence 
of the claimed event, but also confirmation of the Veteran's 
presence at the site of the event as well.

In addition, Dr. F. S. has provided a clinical diagnosis of PTSD 
(as well as other acquired psychiatric disorders) on the basis of 
the Veteran's reported in-service traumatic event of witnessing 
the hotel bombing; however, the stressor has yet to be verified.  
If the new stressors are verified, then the Veteran should be 
provided a VA psychiatric examination to determine whether he 
currently meets the criteria for a diagnosis of PTSD based on a 
verified stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request additional details regarding 
the reported PTSD stressors of the hotel 
bombing in March or April 1966; a 
restaurant bombing in march 1966; and the 
mortar attack on July 8, 1966.  He should 
be asked to identify specific locations 
and any additional unit numbers to which 
he may have been assigned during these 
events.

2.  After a response is received from the 
Veteran, JSRRC or other entity within the 
service department should be requested to 
make an attempt to provide supporting 
evidence of the hotel bombing in Saigon 
that occurred in March or April 1966; and 
the two-day mortar attack which commenced 
on July 8, 1966 and resulted in several 
fatalities, including obtaining any 
incident or accident reports.  Any 
indicated follow-up inquiries, should be 
conducted and documented.  The Board notes 
that in this case verification would need 
to include not only the occurrence of the 
claimed event, but also confirmation of 
the Veteran's presence at the site of the 
event as well.

3.  If credible supporting evidence of 
either of the claimed stressors is 
obtained, the Veteran should be scheduled 
for a VA psychiatric examination.  The 
examiner should determine whether the 
Veteran meets the criteria for a diagnosis 
of PTSD and whether he has PTSD related to 
documented stressors during service.  The 
AMC/RO must specify for the psychiatrist, 
the stressor(s) which it has determined 
that the Veteran was exposed to in service 
and the examiner must be instructed to 
consider only those stressors in 
determining whether the Veteran has PTSD.  

If PTSD is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that the PTSD is the 
result of the verified in-service stressor 
of having personally witnessed a hotel 
bombing and seeing burning bodies and 
other casualties; or, of experiencing the 
two-day mortar attack.  If PTSD is 
diagnosed on the basis of another 
stressor, that stressor should be 
specified.  The rationale for any opinion 
should be provided.  The examiner must 
review the claims file and indicate that 
this has been accomplished.  

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
active duty.  

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be provided 
to the psychiatrist for review in 
conjunction with the examination, together 
with a copy of this remand.  The 
examination report must reflect whether 
such a review of the claims file was made.

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, 
before the case is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


